Citation Nr: 1003812	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  98-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to the service-connected L3-
L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  

2.  Entitlement to service connection for a left arm 
disorder, including as secondary to the service-connected L3-
L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  

3.  Entitlement to service connection for a disorder of the 
shoulders, including as secondary to the service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  

4.  Entitlement to service connection for a neck disorder, 
including as secondary to the service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May 1997 and March 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which, inter 
alia, denied service connection and an increased rating for 
the issues currently on appeal.  

This matter was previously before the Board in March 2004, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

The Board notes that the RO had also denied the Veteran's 
claim for service connection for right and left leg disorders 
in its March 1998 rating decision.  Although he timely filed 
a notice of disagreement (NOD) for those issues, he did not 
perfect an appeal of those two issues by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement) following 
the issuance of a statement of the case (SOC) in January 
2009.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2009).  Therefore, these two issues are not before 
the Board.

The issue of a disability rating in excess of 20 percent for 
service-connected L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of a 
psychiatric disorder, a left arm disorder, a disorder of the 
shoulders, and a neck disorder.

2.  There is no evidence of a psychiatric disorder, a left 
arm disorder, or a disorder of the shoulders during service 
or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current psychiatric disorder, left arm disorder, and disorder 
of the shoulders did not develop secondary to his service-
connected L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis.

4.  There is probative evidence suggesting that the Veteran's 
current neck disorder did not develop secondary to his 
service-connected L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis.

5.  There is probative evidence that the Veteran's neck 
disorder was incurred in service.





CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  A left arm disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3.  A disorder of the shoulders was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or chronically aggravated by service-connected L3-
L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

4.  Resolving all reasonable doubt in favor of the Veteran, a 
neck disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2003, March 
2004, and September 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Further, the September 2006 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not inform the 
Veteran of the additional information necessary to establish 
service connection for a disability as secondary to a 
service-connected disability.  

In this regard, in Pelegrini II, the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, the RO readjudicated the case in a June 1998 
SOC and two SSOCs dated in October 2003 and January 2009, all 
of which included the laws and regulations pertaining to 
service connection on a secondary basis and analysis of the 
Veteran's claims for service connection on a secondary basis.  
In short, the error here does not affect the essential 
fairness of adjudication of this case, and is not 
prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous statements in support of his claims.  He also has 
been provided VA examinations in connection with his claims 
addressed in this decision.  

The Board notes that the Veteran indicated that he also 
receives disability benefits with the Social Security 
Administration (SSA), and that SSA also possessed records 
regarding his disabilities.  However, after several attempts 
by the RO to obtain these records, the RO has received no 
response from SSA with regard to its possession of records 
for the Veteran.  After attempting five times to obtain SSA 
records, the RO in January 2009 filed a memorandum of Formal 
Finding on the Unavailability of Disability Medical Records 
from the Social Security Administration.  Thus, all efforts 
have been exhausted, and further attempts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no 
basis for further pursuit of these records.  

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that the SSA has never 
responded to the RO's multiple requests for records 
concerning the Veteran, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2004 remand.  Specifically, the 
RO was instructed to provide the Veteran notice pursuant to 
VCAA, supra; obtain private and VA medical records of 
treatment for the Veteran's left arm, shoulders, and neck 
disabilities, psychiatric disorder, and service-connected 
back disorder; obtain the Veteran's vocational rehabilitation 
folder; and provide VA examinations regarding his psychiatric 
disorder and left arm, shoulders, and neck disorders, to 
determine their etiology; provide a VA examination to 
determine the current severity of the Veteran's service-
connected back disorder; and issue an SOC with regard to the 
issues of service connection for right leg and a left leg 
disorders.  The Board finds that the RO has complied with 
these instructions and that the VA examination reports dated 
in October 2006 and February 2007 substantially comply with 
the Board's March 2004 remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Psychiatric Disorder

In this case, the Veteran asserts that his psychiatric 
disorder, claimed as depression and anxiety, is due to his 
service-connected L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis.  See, e.g., 
the Veteran's claim dated in December 1993 and VA Form 9 
dated in September 1998.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in October 2006 diagnosed the Veteran with depressive 
disorder, not otherwise specified.  See VA examination report 
dated in October 2006.  Thus, the evidence of record confirms 
that the Veteran currently has a psychiatric disorder.

With regard to the Veteran's assertion that his psychiatric 
disorder developed secondary to his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis, the October 2006 VA examination 
failed to establish the necessary link between the Veteran's 
current psychiatric disorder and his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  Velez, 11 Vet. App. at 158; see 
also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 
at 237.  More specifically, the October 2006 VA examiner 
noted that there was no evidence of psychiatric complaints, 
findings, or treatment after the Veteran was discharged from 
service, and that he sought psychiatric care in 2004 to deal 
with his use of alcohol, cannabis, and cocaine.  Based a 
review of the claims file, which showed no evidence of 
psychiatric diagnosis or treatment until the Veteran sought 
treatment for his substance abuse, the VA examiner concluded 
that the Veteran's psychiatric disorder was not secondary to 
his service-connected L3-L4 bulging disc and degenerative 
joint disease and chronic lumbosacral fibromyositis.  See VA 
examination report dated in October 2006.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, although the Veteran reported on one 
occasion that he experienced depressive symptoms in relation 
to the physical pain he experienced, he also reported 
experiencing depressive symptoms due to stressors such as his 
job.  Additionally, the Veteran was found to have an alcohol-
induced mood disorder while undergoing treatment for 
substance abuse.  Further, no post-service medical records 
obtained by VA or submitted by the Veteran link any 
psychiatric disorder to his L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis; these medical reports simply do not in any way 
associate any psychiatric disorder with his service-connected 
back disorder.  Thus, as a whole, post-service medical 
records provide negative evidence against the Veteran's 
psychiatric disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
psychiatric disorder and his service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any psychiatric disorder or symptoms thereof.  38 C.F.R. § 
3.303.  Significantly, his separation examination dated in 
April 1970 also revealed no symptoms or diagnosis of a 
psychiatric disorder.  The Veteran also reported no history 
of nervous trouble.  Thus, the Veteran's STRs, as a whole, 
provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
diagnosis of a psychiatric disorder until December 2003, when 
he was found to have an alcohol-induced mood disorder.  See 
VA treatment record dated in December 2003.  Prior to this 
diagnosis, the Veteran had received psychiatric treatment for 
depressive symptoms since the 1990s, although there was no 
diagnosis of a psychiatric disorder prior to December 2003.  
Nevertheless, the diagnosis in 2003 dates to approximately 33 
years after discharge from service, and his treatment in the 
1990s dates to over 20 years after discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, although the Veteran is competent to 
report symptoms of a psychiatric disorder since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
psychiatric problems until many years after discharge, 
indications that provide evidence against the claim.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a psychiatric disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current psychiatric 
disorder and his active military service, no medical evidence 
supports the assertion.  See Boyer, 210 F.3d 1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his 
psychiatric disorder to service.  Further, the October 2006 
VA examiner indicated that there was no such link, 
emphasizing that there was no evidence of complaints, 
treatment, or diagnosis of a psychiatric disorder or symptoms 
thereof during service.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's psychiatric disorder claim as they reveal a 
psychiatric disorder that began decades after service with no 
connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
psychiatric disorder over time, he is not competent to render 
an opinion as to the medical etiology of his current 
psychiatric disorder, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left Arm Disorder

The Board now turns to analysis of the evidence concerning 
the Veteran's left arm disorder, which he also asserts is due 
to his service-connected L3-L4 bulging disc and degenerative 
joint disease and chronic lumbosacral fibromyositis.  See, 
e.g., the Veteran's claim dated in August 1997.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in February 2007 diagnosed the Veteran with bilateral lateral 
epicondylitis (tennis elbow).  See VA examination report 
dated in October 2006.  Thus, the evidence of record confirms 
that the Veteran currently has a left arm disorder.

With regard to the Veteran's assertion that his left arm 
disorder developed secondary to his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis, the February 2007 VA examination 
failed to establish the necessary link between the Veteran's 
current left arm disorder and his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  Velez, 11 Vet. App. at 158; see 
also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 
at 237.  Specifically, the February 2007 VA examiner noted 
that the claims file contains no evidence of treatment or 
complaint of any left arm disorder, concluding that the 
Veteran's left arm disorder was not secondary to his service-
connected L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis.  See VA examination 
report dated in February 2007.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any left arm disorder 
to his L3-L4 bulging disc and degenerative joint disease and 
chronic lumbosacral fibromyositis; these medical reports 
simply do not in any way associate any left arm disorder with 
his service-connected back disorder.  Thus, as a whole, post-
service medical records provide negative evidence against the 
Veteran's left arm disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current left 
arm disorder and his service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any left arm disorder or symptoms thereof.  38 C.F.R. § 
3.303.  Significantly, his separation examination dated in 
April 1970 also revealed no symptoms or diagnosis of a left 
arm disorder.  The Veteran also reported no history of 
problems with his left arm.  Thus, the Veteran's STRs, as a 
whole, provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
diagnosis of, or treatment for, a left arm disorder.  Thus, 
although the Veteran is competent to report symptoms of a 
left arm disorder since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any problems with his left arm, 
indications that provide evidence against the claim.  See 
Barr, 21 Vet. App. at 310; Buchanan, 451 F.3d at 1337.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a left arm disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current left arm disorder 
and his active military service, no medical evidence supports 
the assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his any left arm 
disorder to service.  Further, the February 2007 VA examiner 
indicated that there was no such link, emphasizing that there 
was no evidence of complaints, treatment, or diagnosis of a 
left arm disorder or symptoms thereof during or after 
service.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's left arm 
disorder claim as they reveal a left arm disorder that began 
decades after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
left arm disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current left arm 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Disorder of the Shoulders

The Board now turns to analysis of the evidence concerning 
the Veteran's disorder of the shoulders, which he also 
asserts is due to his service-connected L3-L4 bulging disc 
and degenerative joint disease and chronic lumbosacral 
fibromyositis.  See, e.g., the Veteran's claim dated in 
August 1997.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in October 2006 and a VA examiner in February 2007 diagnosed 
the Veteran with bilateral shoulders impingement syndrome.  
See VA examination reports dated in October 2006 and February 
2007.  Thus, the evidence of record confirms that the Veteran 
currently has a disorder of the shoulders.

With regard to the Veteran's assertion that his disorder of 
the shoulders developed secondary to his service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis, the October 2006 and February 2007 
VA examinations failed to establish the necessary link 
between the Veteran's current disorder of the shoulders and 
his service-connected L3-L4 bulging disc and degenerative 
joint disease and chronic lumbosacral fibromyositis.  Velez, 
11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, 
and McQueen, 13 Vet. App. at 237.  Specifically, the October 
2006 VA examiner indicated that the Veteran's left shoulder 
impingement syndrome was secondary to calcific tendinitis, 
degenerative joint disease, and supraspinatus rotator cuff 
tear.  The February 2007 VA examiner also concluded that the 
Veteran's bilateral shoulders impingement syndrome was not 
secondary to his service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.  See VA examination reports dated in October 
2006 and February 2007.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any disorder of the 
shoulders to his L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis; these medical 
reports simply do not in any way associate any disorder of 
the shoulders with his service-connected back disorder.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's disorder of the 
shoulders claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
disorder of the shoulders and his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  See 38 C.F.R. § 3.159(a)(2); 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
shoulder disorders or symptoms thereof.  38 C.F.R. § 3.303.  
Significantly, his separation examination dated in April 1970 
also revealed no symptoms or diagnosis of a disorder of the 
shoulders.  The Veteran also reported no history of problems 
with his shoulders.  Thus, the Veteran's STRs, as a whole, 
provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
diagnosis of, or treatment for, a disorder of the shoulders 
until December 1993, when he was found to have muscle spasms 
in the shoulders.  See VA treatment record dated in December 
1993.  This treatment came approximately 23 years after 
discharge from service.  As noted already, the Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson, 230 F.3d at 1333.  Further, 
although the Veteran is competent to report symptoms of 
disorder of the shoulders since the time of discharge, his 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any problems with his 
his shoulders until many years after service, indications 
that provide evidence against the claim.  See Barr, 21 Vet. 
App. at 310; Buchanan, 451 F.3d at 1337.  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for a 
disorder of the shoulders.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.     

As to a nexus between the Veteran's current disorder of the 
shoulders and his active military service, no medical 
evidence supports the assertion.  See Boyer, 210 F.3d 1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link any disorder of the shoulders to service.  Further, the 
October 2006 and February 2007 VA examiners indicated that 
there was no such link, emphasizing that there was no 
evidence of complaints, treatment, or diagnosis of a disorder 
of the shoulders or symptoms thereof during or after service.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's disorder of the 
shoulders claim as they reveal a disorder of the shoulders 
that began decades after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
disorder of the shoulders over time, he is not competent to 
render an opinion as to the medical etiology of his current 
disorder of the shoulders, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.

D.  Neck Disorder

Finally, the Board turns to analysis of the evidence 
concerning the Veteran's neck disorder, which he also asserts 
is due to his service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.  See, e.g., the Veteran's claim dated in 
August 1997.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in October 2006 diagnosed the Veteran with moderate to severe 
degenerative anterior spondylosis at C5-C6 level and 
reduction of C5-C6 intervertebral space compatible with 
degenerative disc disease.  See VA examination report dated 
in October 2006.  Thus, the evidence of record confirms that 
the Veteran currently has a neck disorder.

With regard to the Veteran's assertion that his neck disorder 
developed secondary to his service-connected L3-L4 bulging 
disc and degenerative joint disease and chronic lumbosacral 
fibromyositis, the October 2006 VA examination failed to 
establish the necessary link between the Veteran's current 
neck disorder and his service-connected L3-L4 bulging disc 
and degenerative joint disease and chronic lumbosacral 
fibromyositis.  Velez, 11 Vet. App. at 158; see also Wallin, 
11 Vet. App. at 512, and McQueen, 13 Vet. App. at 237.  
Specifically, the October 2006 VA examiner indicated that the 
Veteran's actual cervical condition was not related to his 
lumbosacral conditions in terms of pathophysiology or 
etiology.  See VA examination report dated in October 2006.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any neck disorder to 
his L3-L4 bulging disc and degenerative joint disease and 
chronic lumbosacral fibromyositis; these medical reports 
simply do not in any way associate any neck disorder with his 
service-connected back disorder.  Thus, as a whole, post-
service medical records provide negative evidence against the 
Veteran's neck disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current neck 
disorder and his service-connected L3-L4 bulging disc and 
degenerative joint disease and chronic lumbosacral 
fibromyositis.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, a 
neck disorder or symptoms thereof.  However, an October 2006 
VA examiner noted that he complained of headaches during 
service, and indicated that the headaches may be related to 
his neck disorder.  38 C.F.R. 
§ 3.303.  Nevertheless, his separation examination dated in 
April 1970 also revealed no symptoms or diagnosis of a neck 
disorder.  The Veteran also reported no history of problems 
with his neck.

Post-service, the aforementioned October 2006 VA examiner 
noted that the Veteran was found to have spasms in the 
cervical area in 1973, though the Board failed to find such 
record in the claims file.  The Board notes that evidence of 
record is negative for any treatment for neck problems until 
September 1996, when the Veteran began to complain about 
cervical pain.  See VA treatment records dated in September 
1996 and October 1996.  Subsequently, he has continued to 
complain of, and be treated for, pain in his neck.  Further, 
he also has been diagnosed with various neck disorders, 
including cervical strain-myositis, cervical degenerative 
joint disease, anterior subluxation at C3-C4, and C5-C6 
neural foraminal stenosis bilaterally.  See, e.g., VA 
examination reports dated in June 2003 and October 2006.

As to a nexus between the Veteran's current neck disorder and 
his active military service, the findings of the October 2006 
VA examiner provide strong evidence in favor of the claim.  
Specifically, upon a review of the claims file and an 
examination of the Veteran, the VA examiner noted that the 
Veteran complained of headaches during service and was found 
to have spasms in the cervical area in 1973.  He opined that 
the Veteran should be given the benefit of the doubt as to a 
positive nexus between his neck disorder and his military 
service as his cervical degenerative joint disease most 
likely have had its onset during the Veteran's military 
service because it is a condition that takes time to develop 
and evolve.  Thus, the VA examiner concluded that it is as 
likely as not that the Veteran's neck disorder is related to 
his military activities.  See VA examination report dated in 
October 2006.  Since there is no contrary medical examination 
of record, the Board finds that this report is entitled to 
great probative weight and provides evidence in favor of the 
claim for direct service connection.  

Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the preponderance of the evidence is in favor of 
his claim for service connection for a neck disorder.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  However, the Board notes that the precise nature 
and extent of his now service-connected neck disorder is not 
before the Board at this time.  Only when the RO rates the 
neck disorder will this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).





ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a disorder of the shoulders is denied.

Service connection for a neck disorder is granted.


REMAND

Before addressing the merits of the issue regarding a 
disability rating in excess of 20 percent for service-
connected L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis, the Board finds that 
additional development of the evidence is required.

In this case, the Board finds that a remand is required to 
provide the Veteran with an updated VA examination to 
determine the current severity of his service-connected L3-L4 
bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis.  In this regard, the Veteran's 
last VA examination for his service-connected back disability 
was in October 2006, over three years ago, and a more current 
examination would be helpful in deciding his appeal, 
particularly to determine whether the Veteran has experienced 
worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis intervertebral disc syndrome 
(IVDS)).  The claims folder should be made 
available to the examiner for review for 
the examination, particularly a copy of 
this remand and any pertinent treatment 
and history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected back 
disorder, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed 
by a physician and treatment by a 
physician.

Finally, the examiner should indicate the 
effect the Veteran's back disorder has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating. 

2.  Readjudicate the Veteran's claim for a 
rating in excess of 20 percent for his L3-
L4 bulging disc and degenerative joint 
disease and chronic lumbosacral 
fibromyositis in light of the physical 
examination provided and any additional 
evidence received since the SSOC in 
January 2009.  If the claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


